DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 29 April 2020.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-45 are cancelled.
Claims 46-56 are pending and examined.

Priority
This application repeats a substantial portion of numerous applications dating back 11 July 2006, and adds disclosure not presented in the prior application. 
New claim 46 claims “wherein the second long edge is straight over portions of the second long edge directly opposite to the at least two bow shaped protrusions” (emphasis added).  This new language broadens the scope of the disclosure than that which was originally filed.  As a result, this is considered a new feature, so the effective filing date of claims 46-54 and 56 is 29 April 2020.  Claim 55 has an effective filing date of 11 July 2006. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-48 and 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 15 and 18 of U.S. Patent No.8,033,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are in the respective claims as noted below.

16/861686
5,033,074
46
15
47
based on the language, this would be a natural result

18
52
15
53
1+9+15
54
1+4+15
55
15


	Regarding the language of the claims, while it is noted that the present claim claims the protrusions are “bow” shaped and the ‘074 reference claims “concave” protrusions, the examiner takes the position that as claimed these words overlap in scope of the same shape.
	
Regarding claims 51 and 56, while ‘074 discloses the material is plastic, it does not state the specific materials in the claims.  The examiner takes Official notice that these are common materials in the art due to the relative strength, durability and resistance to corrosion.

Claims 46-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 9 and 12-15 of U.S. Patent No. 10,669,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are present in the respective claims as noted below.

16/861686
10,669,723
46
1+2+3+7
47
1+2+3+7
48
6
49
12
50
13
51
14
53
9
54
9
55
3
56
15


	Regarding the language of the claims, while it is noted that the present claim claims the protrusions are “bow” shaped and the ‘074 reference claims “concave” protrusions, the examiner takes the position that as claimed these words overlap in scope of the same shape.

	Regarding claim 52, while the ‘723 claims do not specifically disclose the panel as a floor panel, the examiner takes Official Notice that such panels as claimed are well known in the art of being used as floor panels.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended language, “wherein the second long edge is straight over portions of the second long edge directly opposite to the at least two bow shaped protrusions” (emphasis 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46-54 and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pervan (U.S. Patent 8,844,236).  The rejection is based on the priority issues raised above.

wherein the tongue comprises at least two bow shaped protrusions (61) at a first long edge of the tongue, 
wherein the at least two protrusions are configured to be bendable in the groove in a plane parallel to a front face of the building panel, the at least two protrusions extending essentially along the plane (as shown), 
wherein the tongue has a second long edge (proximate L2) which extends outside the groove, and 
wherein the second long edge is straight over portions of the second long edge directly opposite to the at least two bow shaped protrusions (as shown, it meets the limitation as claimed).  

Claim 47: Pervan discloses the building panel as claimed in claim 46, wherein the at least two protrusions are configured to extend at least partially into the groove (as shown in Fig. 6d).  
Claim 48: Pervan discloses the building panel as claimed in claim 46, wherein the tongue includes a sliding surface which is 

Claim 49: Pervan discloses the building panel as claimed in claim 46, wherein a vertical protrusion is arranged at an upper side and/or at a lower side of the at least two protrusions (claim 15).  

Claim 50: Pervan discloses the building panel as claimed in claim 49, wherein the vertical protrusion is arranged at a distal end of at least one of the at least two protrusions (claim 16).  

Claim 51: Pervan discloses the building panel as claimed in claim 46, wherein the tongue is made of polypropylene or polyoxymethylene, and is reinforced with fibres (claim 17).  

Claim 52: Pervan discloses the building panel as claimed in claim 46, wherein the building panel is a floor panel (Abstract).  

Claim 53: Pervan discloses the building panel as claimed in claim 46, wherein the first long edge of the tongue comprises a recess (62) at each of the at least two protrusions.  

Claim 54: Pervan discloses the building panel as claimed in claim 53, wherein the recess is sized and configured such that the each of the at least two protrusions is displaceable into the recess (as shown in Fig. 6b).  

Claim 56: Pervan discloses the building panel as claimed in claim 51, wherein the fibres are glass fibres (claim 18).

Allowable Subject Matter
The examiner reserves comment on the allowbaility of Claim 55 pending resolution of the rejections above.  No art is cited against this claim at this time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649